           Case 6:06-cr-60011-AA    Document 276   Filed 12/18/19    Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



UNITED STATES OF AMERICA,                                    Case No. 6:06-cr-60011-AA
                                                               DETENTION ORDER
               Plaintiff,

      v.

JOSEPH DIBEE,

               Defendant,

AIKEN, District Judge:

      The Ninth Circuit Court of Appeals has issued an order and mandate (docs.

27 4 and 275) vacating this Court's previous order (doc. 271) which released defendant

with conditions pending trial. The Ninth Circuit also ordered that this Court "shall

order [defendant] detained while it reconsiders [defendant's] motion for release." Doc.

274 at 2. Accordingly, defendant is ordered detained pursuant to 18 U.S.C. § 3142(i)

and the previous findings made by Magistrate Judge John Acosta. (doc. 245).

IT IS SO ORDERED.

      Dated this 18th day of December 2019.




                                      Ann Aiken
                              United States District Judge
